        Case 3:18-cv-00600-SRW Document 25 Filed 10/28/19 Page 1 of 2



                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF ALABAMA
                               EASTERN DIVISION

M.M., a minor, by and through her mother          )
and next friend, ASHLEY COLLINS,                  )
                                                  )
       Plaintiff,                                 )
                                                  )     CIVIL ACTION NO.
v.                                                )     3:18-cv-600-SRW
                                                  )
THE CITY OF PHENIX CITY, ALABAMA,                 )
and JAY GEIGER,                                   )
                                                  )
       Defendants.                                )

                                          ORDER

       Before the court is the parties’ joint motion to approve settlement. (Doc. 23). A pro

ami hearing was held on October 24, 2019. At the hearing, the minor plaintiff, M.M., and

her mother, next friend, and guardian, Ashley Collins, each testified to the facts underlying

the claims in this case and their understanding of the proposed settlement agreement.

Defendant’s counsel represented that the settlement agreement reflects the compromise of

claims that would have been disputed had the lawsuit not been resolved by agreement.

       Upon consideration of the joint motion to approve settlement (Doc. 23), the

proposed settlement agreement (Def. Ex. 1), and the testimony and evidence presented at

the pro ami hearing, and upon a review of the record in this matter, it is

       ORDERED that the joint motion to approve settlement (Doc. 23) is GRANTED,

and the proposed settlement agreement (Def. Ex. 1) is APPROVED. The court finds, based

on the testimony and evidence offered at the pro ami hearing, that the settlement is fair,

just, and equitable, and is in the best interest of M.M. under the circumstances of this case.


                                              1
        Case 3:18-cv-00600-SRW Document 25 Filed 10/28/19 Page 2 of 2



       It is further ORDERED that all claims asserted against defendants by plaintiff in the

above-styled action are DISMISSED with prejudice. No costs are taxed, as they have been

resolved by agreement between the parties. The Clerk is directed to close this case.

       DONE, on this the 28th day of October, 2019.

                                                        /s/ Susan Russ Walker
                                                        Susan Russ Walker
                                                        United States Magistrate Judge




                                             2
